Opinion by
Mr. Justice Brown,
And now, to wit, July 10, 1913, after hearing, and upon due consideration, judgment is entered for the Commonwealth, for the reasons given in the opinion this day filed in Commonwealth, ex rel. John C. Bell, Attorney General, v. Samuel M. Hyneman, 242 Pa. 244; and it is further ordered and adjudged by the court that the said William M. Stewart, Jr., be and he is hereby ousted from the office of judge of the Court of Common Pleas No. 3 of the County of Philadelphia, and from the franchises, fees and emoluments thereof, and that he pay the costs of this proceeding.